Citation Nr: 1541441	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, impulse control disorder, and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979, from March 2003 to September 2003, and from September 2005 to December 2006.

This matter is on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  See also December 2010 Rating Decision (denying service connection for a chronic acquired psychiatric condition, to include PTSD).

The July 2011 rating decision denied service connection for PTSD and obstructive sleep apnea (OSA).  The Veteran filed a timely notice of disagree (NOD) with the July 2011 rating decision, but subsequently withdrew his claim for service connection for OSA.  See March 2012 NOD; October 2012 Statement.  He perfected his appeal only as to the claim of entitlement to service connection for PTSD.  See October 2013 Substantive Appeal (VA Form 9); September 2013 Statement of the Case (SOC).  Thus, the claim of entitlement to service connection for OSA is not before the Board.  See 38 C.F.R. §§ 20.201, 20.202.

The Veteran testified before the undersigned at a December 2014 video-conference hearing.  He also testified at an RO hearing in October 2012.  Hearing transcripts are in the electronic claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.


FINDING OF FACT

The Veteran's diagnosed PTSD relates to stressors that occurred during active duty service in Iraq.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, impulse control disorder, and depression, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process-Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim has been granted, any error related to the VCAA with respect to the claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran contends that he has PTSD as a result of his military service.  With resolution of the doubt in favor of the Veteran, the claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD, the evidence must show: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015); Moreau v. Brown, 9 Vet. App. 389  (1996).

Service connection claims for PTSD based on "fear of hostile military or terrorist activity" are subject to a more relaxed evidentiary standard.  38 C.F.R. § 3.304(f)(3).  Absent clear and convincing evidence to the contrary, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when the evidence establishes: (1) that the claimed stressor is adequate to support a diagnosis of PTSD, as determined by a VA psychiatrist or psychologist, or contract equivalent; (2) that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) that the Veteran's symptoms relate to the claimed stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others (e.g., a threat from an actual or potential improvised explosive device, incoming mortar fire, or small arms fire). 38 C.F.R. § 3.304(f).

The Veteran's military personnel records show that he participated in Operation Iraqi Freedom and "served in a designated imminent danger pay area" between November 2005 and November 2006.  Form DD 214; see also December 2014 Hearing Transcript.  Although the Veteran's Form DD 214 identifies his military occupation (MOS) as "food service operation" (cook), the Veteran testified that he was reassigned to a special task force at Abu Ghraib and that his duties involved managing military prisoners, to included escorting prisoners by helicopter to different locations within Iraq.  The Veteran explained that he was assigned to the position of liaison officer at Abu Ghraib prison when he first arrived in Iraq and that he served in that position until July 2006.  He also explained that his duties at Abu Ghraib were classified and that cooking was performed by private contractors, not service personnel during the Gulf War.  December 2014 Hearing Transcript and Statement; October 2012 RO Hearing Transcript; September 2012 Private Medical Opinion; August 2011 NOD.

The Veteran also testified that he experienced two in-service stressors while he served in Iraq.  August 2011 NOD & Statement; January 2011 VA Examination Report; November 2010 Statement.  In a December 2014 statement, the Veteran reported that on "three occasions . .  . I was on missions in helicopters and had been fired upon by enemy fire" and that "[o]n two of those occasions, we returned fire."  At the December 2014 Board hearing, the Veteran testified that he received enemy fire during his first helicopter mission on December 25, 2005 and that he feared for his life.  See also October 2012 RO Hearing Transcript; November 2010 Statement; February 2007 Statement.  The Veteran also testified that he was subject to a mortar attack in January/February 2006 while he served at Abu Ghraib.  December 2014 & October 2012 Hearing Transcripts.  He explained that "a mortar almost hit my barracks when I walked out of the barracks and flew right past me" and that the mortar "blew a hole right in the fence right beside our barracks."  December 2014 Hearing Transcript and Statement.  

The Veteran's service treatment records (STRs) document a history of depression beginning before his active duty service in Iraq.  See January 2011 VA Examination Report (stating that the Veteran has been treated for mental health problems as early as 1996); May 2007 VA Examination Report.  His symptoms were effectively treated with prescription Prozac and he remained eligible for active duty service.  See September 2000 Reports of Medical Examination and History (noting that the Veteran was prescribed Prozac for psychiatric problems, to include depression and stress).  The Veteran continued to be prescribed Prozac through 2005, the year he deployed to Iraq.  See STRs from: May 2001; May & October 2002; March, April, & August 2003; and September 2005.

Military and VA medical treatment records document significant mental health problems shortly after the Veteran returned from serving in the Gulf War.  In March 2007, the Veteran reported memory problems, irritability, engaging in risky behavior (e.g., compulsive gambling), and difficulty sleeping.  See also December 2014 & October 2012 Hearing Transcripts (testifying that the Veteran became "hooked on gambling" after he returned from Iraq and attended private therapy sessions for two years before his insurance refused to pay for more therapy); January & May 2011 Statements by the Veteran's Wife (observing "significant changes" in the Veteran's behavior since he returned from Iraq, to include difficulty sleeping, memory loss, hypervigilance, and irritability).  His medical records show that he continued to be prescribed Prozac to manage his symptoms.  See March 2007 STRs.  In August 2008, the Veteran explained that Prozac helped him to focus and that he did not experience any anxiety or suicidal/homicidal thoughts.  See also September 2010 Statement.  VA medical records from October 2010 document treatment for "significant symptoms consistent with PTSD and Depression," to include nightmares, compulsive gambling, and depression.  The Veteran was diagnosed as having depression and his test scores were consistent with a diagnosis of PTSD.  October 2010 VAMRs.  In November 2010, the Veteran was diagnosed as having "R/P PTSD" and in May 2011 he was prescribed Effexor to manage his mental health symptoms.  

In January 2011, a VA examiner determined that the Veteran did not have PTSD.  The examiner found that the Veteran displayed some symptoms of PTSD, but that these symptoms were properly diagnosed as anxiety disorder (or post-traumatic stress syndrome).  The examiner also found that the results of mental health tests administered during the VA examination indicated a diagnosis of PTSD, but that the results were invalid "due to symptom exaggeration" and a "deliberate attempt on the part of the veteran to portray himself in a negative light."  Similarly, the examiner determined that the Veteran's reported stressors-receiving enemy fire during classified helicopter missions and experiencing a mortar attack at Abu Ghraib-met the "stressor criteria for PTSD," but cautioned that "the veteran's claimed duties are not verified."  He emphasized that "[v]alid VA disability claims for PTSD currently require that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service" and concluded that the Veteran's testimony did not align with his MOS of cook.  Thus, the January 2011 VA examiner found that the Veteran did not have a current diagnosis of PTSD and/or a verified in-service stressor.


Although the January 2011 VA examiner diagnosed the Veteran as having anxiety and impulse control disorders as well as depression that pre-existed service, he opined that these disorders did not relate to service.  Specifically, the examiner opined that the Veteran's anxiety and impulse control disorders did not relate to a verified in-service stressor and emphasized that the Veteran did not seek regular mental health treatment after service separation, had denied mental health problems in the past, and exaggerated his responses to the mental health questions administered during the examination.  The examiner also opined that the Veteran's anxiety and impulse control disorders are not secondary to his depression or to each other.  January 2011 VA Examination Report (finding "no direct causal link of pathological gambling or shopping behaviors to history of trauma or depression").  The examiner found that the Veteran's depression pre-existed service and, therefore, was not caused by an in-service stressor and "is not secondary to Anxiety Disorder."

In September 2012, a private psychologist diagnosed the Veteran as having PTSD and depression and opined that the Veteran "was traumatized by his military experiences in Iraq."  The private psychologist based his diagnosis on the results of psychological tests and based his opinion on the Veteran's statements regarding receiving enemy fire during helicopter missions, the January/February 2006 mortar attack, and the emergence of PTSD symptoms shortly after he returned from Iraq.

Giving the Veteran the benefit of the doubt, the medical and lay evidence establishes that he has PTSD and that his current PTSD relates to in-service stressors.

The evidence of record establishes that the Veteran did not serve as a cook during the Gulf War.  The Veteran was awarded the Joint Service Commendation Medal for "exceptionally meritorious achievement as a Security Liaison Officer for a Joint Task Force in support of Operation IRAQI FREEDOM."  He was also awarded the Medal for "the safe generation of critical target intelligence leading to a significant degradation of terrorist networks and increased safety of coalition forces."  As the Veteran has asserted, this award establishes that he served as a Security Liaison Officer during the Gulf War and that his duties extended beyond those of a cook.  See August 2011 Statement.  In addition, statements submitted by fellow service members corroborate the Veteran's testimony to the effect that he "[n]ever conducted duties in cooking"-he "never cooked"-while he was deployed in Iraq and that cooking duties were performed by private contractors.  August 2011 & December 2014 Buddy Statements.

Further, the Veteran's military personnel records in combination with the lay statements submitted by fellow service members constitute "credible supporting evidence that the claimed in-service stressor occurred."  See September 2013 Statement of the Case (SOC) ("[T]he events you described were considered consistent with the place and circumstances of your service and exposure to stressing events was conceded.").  The Veteran's Form DD 214 confirms that he served in a "designated imminent danger pay area" during his service in the Gulf War and service member statements establish that the Veteran was stationed in Abu Ghraib from December 2005 through at least June 2006 and was involved in helicopter missions during his time in Iraq.  August 2011 & December 2014 Buddy Statements.

Resolving any doubt in the Veteran's favor, the evidence of record establishes that the Veteran served on active duty at Abu Ghraib and that he participated in helicopter missions involving the transportation of military prisoners.  The Veteran's statements that he experienced enemy fire during nighttime helicopter missions and a mortar attack are consistent with his duties as liaison officer at Abu Ghraib.  Thus, the evidence of record supports finding that the Veteran's claimed in-service stressors-receiving enemy fire while participating in helicopter missions and experiencing a mortar attack-actually occurred. 

Moreover, the January 2011 VA examiner's opinion that the Veteran does not have PTSD and that his current mental health symptoms are not attributable to service has little probative value.  The VA examiner mischaracterized the Veteran's military service during the Gulf War: he determined that the Veteran served as a cook, when the Veteran's statements and the statements of his fellow service members establish that he served at Abu Ghraib and was involved in helicopter transportation missions.  December 2014 Statement (accusing the January 2011 VA examiner of bias based on the examiner's belief that the Veteran served as a cook during the Gulf War); December 2014 and October 2012 Hearing Transcripts (challenging the adequacy of the January 2011 VA examination and describing it as "very rough").  In addition, the examiner's finding that the Veteran does not have PTSD does not align with VA medical findings that indicate that the Veteran's mental health symptoms are consistent with a diagnosis of PTSD and with the results of VA examination tests that the VA examiner stated supported a diagnosis of PTSD.  Although the examiner dismissed the test results obtained during the examination on the suspicion that the Veteran exaggerated the severity of his symptoms, the Veteran is competent to report symptoms such as depression, nightmares, anxiety, and guilt.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007); see also December 2014 Statement (testifying that the Veteran's test answers were truthful).  The Veteran reports of PTSD symptoms are corroborated by statements made by his wife and by medical evidence that shows treatment for PTSD symptoms after service.  January & May 2011 Statements; October 2010 VAMRs.  The fact that the Veteran denied having PTSD symptoms after service-separation does not discount the validity of his current reports of PTSD symptoms; the denial merely suggests that the Veteran's symptoms fluctuated in their severity.

In summary, the January 2011 VA examiner's opinion contains factual errors-e.g., the Veteran served as a cook during the Gulf War-and is not responsive to the Veteran's statements regarding his mental health problems.  Consequently, the January 2011 VA examination report is outweighed by the September 2012 private medical opinion, which is based on an accurate account of the Veteran's military duties during the Gulf War and is responsive to the Veteran's statements regarding his mental health symptoms.

The benefit-of-the-doubt rule applies and the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to include PTSD, anxiety, impulse control disorder, and depression, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinksi, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, impulse control disorder, and depression is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


